DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/13/2022, concerning Application No. 16/482,039. The claim amendments filed on 06/13/2022 are acknowledged. Presently, Claims 1-7 and 9-22 remain pending.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22, line 2, the limitation “the flexible elongate member” should be changed to “the flexible elongate member.” (i.e., add a period at the end of the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice).

Regarding Claim 1, and the corresponding method of assembling an intraluminal imaging device of Claim 12 and the corresponding imaging system of Claim 20, Corl discloses (Figs. 1 and 6-9) an intraluminal imaging device (IVUS catheter 102), a method of assembling the intraluminal imaging device (102), and an imaging system (intravascular ultrasound (IVUS) imaging system 100) (see, e.g., Abstract, Para. [0052-0057], and Para. [0081-0088]), the intraluminal imaging device (102) comprising: 
a flexible elongate member (see, e.g., Abstract, lines 6-7, “an intravascular ultrasound (IVUS) device includes: a flexible elongate member”; also see, e.g., Fig. 1, Para. [0009-0011], and Claim 1) configured to be inserted into a first lumen (vessel 120) within a body of a patient (see, e.g., Fig. 1 and Para. [0056], lines 16-19, “…direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”), the flexible elongate member comprising a longitudinal axis (see, e.g., Fig. 1, where the IVUS catheter 102 is shown to have a longitudinally-shaped elongate member as the body of the catheter 120); and
an imaging assembly (scanner assembly 110) coupled to the flexible elongate member (see, e.g., Abstract, lines 6-9, “an intravascular ultrasound (IVUS) device includes… an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member”; also see, e.g., Fig. 1, Para. [0053 and 0056], and Claim 1), the imaging assembly (110) comprising: 
a plurality of ultrasound transducer elements (ultrasound transducers 210 of the transducer array 602) (see, e.g., Abstract, lines 7-10, “an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member, the ultrasound scanner assembly including an ultrasound transducer array”; also see, e.g., Fig. 6, Para. [0081-0082], and Claim 1); 
a plurality of controllers (transducer control circuits 604) (see, e.g., Fig. 6 and Para. [0081], lines 4-6, “The assembly 110 includes… transducer control circuits 604 (including controllers 604a and 604b)”; also see, e.g., Claim 17) configured to control the plurality of ultrasound transducer elements (210) (see, e.g., Para. [0082], lines 11-14, “the master controller 604a drives the same number of transducers 210 as the slave controllers 604b or drives a reduced set of transducers 210 as compared to the slave controllers 604b”) to obtain imaging data associated with the first lumen (120) (see, e.g., Para. [0003], lines 8-10, “The transducers emit and receive ultrasonic energy in order to create an image of the vessel of interest” and Para. [0083], lines 3-5, “The master controller 604a also receives echo data [from the transducers 210] from slave controllers 604b and retransmits it on the cable 112”); 
a first flexible substrate (transducer region 700 of flex circuit 606) positioned around the longitudinal axis of the flexible elongate member (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the flex circuit 606 is shown to be within the scanner assembly 110), wherein the plurality of ultrasound transducer elements (210) are disposed on the first flexible substrate (700, 606) (see, e.g., Fig. 6, and Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606”, and Para. [0084], lines 1-4, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210. The flex circuit 606 may contain a film layer of a flexible polyimide material”; also see, e.g., Fig. 7 and 9, and Para. [0088], lines 1-4, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606, and in particular, to the traces of the flex circuit 606”) such that the plurality of ultrasound transducer elements (210) are positioned around the longitudinal axis (see, e.g., Fig. 1, where the scanner assembly 110 is shown to be positioned longitudinally in the elongate member/body of the catheter 102, and Fig. 6, where the ultrasound transducers 210 disposed on the flex circuit 606 are shown to be within the scanner assembly 110); 
a flexible tubular member (transition zone 900 of flex circuit 606) disposed between the plurality of controllers (604) and the first flexible substrate (700, 606) (see, e.g., Para. [0088], lines 1-3, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606”, and Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606”, and Para. [0093], lines 1-7, “FIG. 9 is a longitudinal perspective view of a portion of an ultrasound scanner assembly depicted in its rolled form according to an embodiment of the present disclosure. Referring to FIG. 9, the transition zone 900 is located between the transducer region 700 and the control region 800. In contrast to the transducer region 700 and the control region 800, the transition zone 900 is free of rigid structures”, and Figs. 6 and 9, where the flex circuit 606 of the ultrasound scanner assembly 110 is shown to be divided into three sections (i.e., the transducer region 700, control region 800, and transition zone 900), and where the transducer control circuits 604 are contained within the control region 800, and where the transition zone 900 of the flex circuit 606 is shown to be a flexible tubular member disposed between the control region 800 (containing the transducer control circuits 604) and the transducer region 700 of the flex circuit 606); and 
a plurality of electrical wires (conductive traces 610 of the flex circuit 606) positioned on the same substrate (flex circuit 606) as the first flexible substrate (700, 606) (see, e.g., Fig. 6, and Para. [0081], lines 4-7, “The assembly 110 includes a transducer array 602 and transducer control circuits 604 (including controllers 604a and 604b) attached to a flex circuit 606”, and Para. [0085], lines 1-2, “the flex circuit 606 further includes conductive traces 610 formed on the film layer”), extending between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b; also see, e.g., Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210” and Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”), and configured to facilitate communication between the plurality of the ultrasound transducer elements (210) and the plurality of controllers (604) (see, e.g., Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”), wherein the plurality of electrical wires (610) are disposed inside of a space defined by the flexible tubular member (900, 606) (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Para. [0088], lines 1-3, “the transducer region 700 of the scanner contains the transducers 210…”, and Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604…”, and Para. [0093], lines 1-7, “FIG. 9 is a longitudinal perspective view of a portion of an ultrasound scanner assembly depicted in its rolled form according to an embodiment of the present disclosure. Referring to FIG. 9, the transition zone 900 is located between the transducer region 700 and the control region 800. In contrast to the transducer region 700 and the control region 800, the transition zone 900 is free of rigid structures”, and Figs. 6 and 9, where the conductive traces 610 extending between each of the transducers 210 (contained within the transducer region 700) and the corresponding transducer control circuit 604b (contained within the control region 800) are contained within the transition zone 900 of the flex circuit 606 that is between the transducer region 700 and the control region 800, and therefore, the conductive traces 610 are disposed inside of the space defined by the flexible tubular transition zone 900 of the flex circuit 606 when the assembly is depicted in its rolled form), and
the imaging system (100) further comprising a computing device (IVUS console or processing system 106) in communication with the intraluminal imaging device (102) (see, e.g., Para. [0054], lines 1-3, “The PIM 104 facilitates communication of signals between the IVUS console 106 and the IVUS catheter 102 to control the operation of the scanner assembly 110”), wherein the computing device (106) is configured to process the imaging data received from the intraluminal imaging device (102) (see, e.g., Para. [0055], lines 1-3, “The IVUS console 106 receives the echo data from the scanner 110 [within the IVUS catheter 102] by way of the PIM 104 and processes the data to create an image of the tissue surrounding the scanner 110”) and to output the processed imaging data to a display (monitor 108) (see, e.g., Para. [0055], lines 4-5, “The console 106 may also display the image on the monitor 108”).
Corl does not disclose [1] wherein the plurality of electrical wires are separate from the first flexible substrate; and [2] wherein the flexible tubular member is separate from the first flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3B) an intraluminal imaging device (IVUS catheter 102) (see, e.g., Fig. 1 and Para. [0038-0041]), wherein the plurality of electrical wires (wire bonds 225) are separate from the first flexible substrate (micro-substrate 200) (see, e.g., Para. [0045-0050] and Figs. 2-3A, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230), and wherein the member (support substrate 240) is separate from the first flexible substrate (200) (see, e.g., Para. [0050], lines 4-9, “a support substrate 240 (also referred to as a supporting backing component) is attached to the substrates 200 and 201. As shown in FIG. 3B, the support substrate 240 supports the bottom sides of the substrates 200-201. Alternatively stated, the substrates 201-200 are disposed over or on the support substrate 240” and Fig. 3A, where the support substrate 240 is shown to be separate from the first flexible substrate/micro-substrate 200). In a case where the configuration of the support substrate 240 separate from the micro-substrate 200 as taught by Rice is provided as the configuration of the flexible tubular member (transition zone 900 of flex circuit 606 of Corl) and the first flexible substrate (transducer region 700 of flex circuit 606 of Corl), then the flexible tubular member can be provided as being separate from the first flexible substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraluminal imaging device of Corl by including [1] wherein the plurality of electrical wires are separate from the first flexible substrate; and [2] wherein the flexible tubular member is separate from the first flexible substrate, as disclosed by Rice. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).

Regarding Claim 2, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein a quantity of the plurality of ultrasound transducer elements (ultrasound transducers 210 of the transducer array 602) equals a quantity of the plurality of electrical wires (conductive traces 610 of the flex circuit 606) (see, e.g., Para. [0085], lines 3-4, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210” and Fig. 6, where the conductive traces 610 are shown to be positioned between each of the transducer control circuits 604a and 604b, and between each transducer 210 to the corresponding transducer control circuit 604b, and where each transducer 210 has one corresponding conductive trace 610 that connects the transducer 210 to its respective transducer control circuit 604b, therefore, the number of transducers 210 equals the number of conductive traces 610).

Regarding Claim 3, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) are divided into a plurality of bundles, each of the plurality of bundles comprising multiple electrical wires of the plurality of electrical wires (610) (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 that all connect to the same transducer control circuit 604b).

Regarding Claim 4, Corl modified by Rice discloses the intraluminal imaging device of Claim 3. Corl further discloses (Figs. 1 and 6-9) wherein the plurality of bundles are spaced around a circumference within the flexible elongate member (see, e.g., Fig. 7, where the transducers 210 are shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration).

Regarding Claim 6, Corl modified by Rice discloses the intraluminal imaging device of Claim 4. Corl further discloses (Figs. 1 and 6-9) wherein the flexible elongate member further comprises a second lumen (lumen region 710) enclosing at least one of a guide wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102) or a therapeutic device (inflatable balloon portion 122) (see, e.g., Para. [0056], lines 29-32, “the IVUS catheter 102 also includes an inflatable balloon portion 122 near the distal tip. The balloon portion 122 is open to a lumen that travels along the length of the IVUS catheter and ends in an inflation port” and Para. [0115], lines 30-35, “the device 102 includes an inflatable balloon portion 122. As part of a treatment procedure, the device may be positioned adjacent to a stenosis (narrow segment) or an obstructing plaque within the vascular structure 120 and inflated in an attempt to widen the restricted area of the vascular structure 120”), the second lumen (710) positioned between the plurality of bundles within the flexible elongate member (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).

Regarding Claim 7, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein the imaging assembly (scanner assembly 110) further comprises: 
a second flexible substrate (control region 800 of flex circuit 606) and the first flexible substrate (transducer region 700 of flex circuit 606) (see, e.g., Para. [0088], lines 1-3, “the transducer region 700 of the scanner contains the transducers 210, which, as previously disclosed, are attached to the flex circuit 606”, and Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606”, and Fig. 6 and 9, where the flex circuit 606 of the ultrasound scanner assembly 110 is shown to be divided into three sections (i.e., the transducer region 700, control region 800, and transition zone 900)), wherein the plurality of controllers (transducer control circuits 604) are formed on the second flexible substrate (800, 606) (see, e.g., Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606”), 
wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend between the first flexible substrate (700, 606) and the second flexible substrate (800, 606) (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Para. [0088], lines 1-3, “the transducer region 700 of the scanner contains the transducers 210…”, and Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604…”, and Para. [0093], lines 1-5, “FIG. 9 is a longitudinal perspective view of a portion of an ultrasound scanner assembly depicted in its rolled form according to an embodiment of the present disclosure. Referring to FIG. 9, the transition zone 900 is located between the transducer region 700 and the control region 800”, and Figs. 6 and 9, where the conductive traces 610 extending between each of the transducers 210 (contained within the transducer region 700) and the corresponding transducer control circuit 604b (contained within the control region 800) are contained within the transition zone 900 of the flex circuit 606 that is between the transducer region 700 and the control region 800).
Corl does not disclose wherein the second flexible substrate is specifically different from the first flexible substrate.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3B) the intraluminal imaging device (IVUS catheter 102), wherein the imaging assembly (transducer assembly 122 within imaging core 112) further comprises: 
the first substrate (micro-substrate 200) (see, e.g., Fig. 2 and Para. [0045-0046], as explained above in the rejection of Claim 1); and
a second substrate (micro-substrate 201) different from the first substrate (200) (see, e.g., Para. [0045], lines 1-4, “FIG. 2 is a simplified diagrammatic top view of one embodiment of the transducer assembly 122A of the present disclosure. The transducer assembly 122A includes a micro-component 200 and a micro-component 201” and Figs. 2-3A, where the micro-substrate 201 is shown to be a different/separate substrate from the other/first micro-substrate 200), wherein the plurality of controllers (ASIC 220) are formed on the second substrate (201) (see, e.g., Figs. 2-3A and Para. [0047], lines 1-6, “The micro-substrate 201 contains micro-electronic circuitry for controlling and interacting with the transducer 210. In the illustrated embodiment, such micro-electronic circuitry is implemented as an Application-Specific Integrated Circuit (ASIC) 220, where the micro-substrate 201 serves as a substrate for the ASIC 220”), 
wherein the plurality of electrical wires (wire bonds 225) extend between the first substrate (200) and the second substrate (201) (see, e.g., Figs. 2-3A and Para. [0048], lines 1-7, “the substrate 200 including the transducer 210 is electrically and mechanically coupled to the substrate 201 including the ASIC 220 through wire-bonding. In more detail, the opposite distal ends of wire bonds (or bond wires) 225 are attached to bonding pads 230 on the substrate 200 and bonding pads 231 on the substrate 201, respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Corl modified by Rice by including that the second flexible substrate is specifically different from the first flexible substrate, as disclosed by Rice. The flexible substrate of Corl, in view of the teaching of the use of separate substrates of Rice, would be modified to comprise of a first and second flexible substrates, wherein the plurality of controllers are formed on the second substrate. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).

Regarding Claim 9, Corl modified by Rice discloses the intraluminal imaging device of Claim 7. Corl further discloses (Figs. 1 and 6-9) wherein the first flexible substrate (transducer region 700 of flex circuit 606) and not the second flexible substrate (control region 800 of flex circuit 606) is positioned around a support member (see, e.g., Modified Fig. 9 below, where the support member is depicted as the right end-cap of the scanner assembly 110 that is perpendicular to the longitudinal axis, and where the support member is only connected to the transducer region 700 of the flex circuit 606 positioned on the distal end, and not connected to the control region 800 of the flex circuit 606 or the transition zone 900 of the flex circuit 606).
Corl does not disclose wherein the second flexible substrate is specifically different from the first flexible substrate (as described above in the rejection of Claim 7).
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3B) the intraluminal imaging device (IVUS catheter 102) comprising the first substrate (micro-substrate 200) and the second substrate (micro-substrate 201) that is different from the first substrate (200) (see, e.g., Para. [0045], lines 1-4, “FIG. 2 is a simplified diagrammatic top view of one embodiment of the transducer assembly 122A of the present disclosure. The transducer assembly 122A [within the IVUS catheter 102] includes a micro-component 200 and a micro-component 201” and Figs. 2-3A, where the micro-substrate 201 is shown to be a different/separate substrate from the other/first micro-substrate 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Corl modified by Rice by including that the second flexible substrate is specifically different from the first flexible substrate, as disclosed by Rice. The flexible substrate of Corl, in view of the teaching of the use of separate substrates of Rice, would be modified to comprise of a first and second flexible substrates, wherein the first flexible substrate is positioned around a support member. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).


    PNG
    media_image1.png
    391
    720
    media_image1.png
    Greyscale

Modified Figure 9 of Corl

Regarding Claim 10, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein the flexible elongate member comprises a central portion and a distal portion (see, e.g., Fig. 1, where the proximal portion of the elongate member/body of the catheter 102 is shown connected to the distal end of connector 114, and where the distal portion of the elongate member/body of the catheter 102 is shown to be the right-most portion of the scanner assembly 110 including the transducers 210, thus creating a central portion of the elongate member/body of the catheter 102 that is in between the distal and proximal portions; also see, e.g., Para. [0056], lines 6-10, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 terminates in a connector 114 at a proximal end of the device 102”), wherein the plurality of ultrasound transducer elements (ultrasound transducers 210) are disposed at the distal portion of the flexible elongate member (see, e.g., Para. [0056], lines 6-7, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102”; also see, e.g., Para. [0088], lines 1-2, “the transducer region 700 of the scanner contains the transducers 210” and Modified Fig. 9 above, where the transducer region 700 comprising the transducers 210 is shown as the right-most end of the scanner assembly 110, which corresponds to the distal portion of the elongate member/body of the catheter 102), wherein the plurality of controllers (transducer control circuits 604) are disposed at the central portion of the flexible elongate member (see, e.g., Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604”, and Fig. 1 and Modified Fig. 9 above, where the control region 800 of Fig. 9 comprising the transducer control circuits 604 is shown as the left-most end of the scanner assembly 110, which would fall within the central portion of the elongate member/body of the catheter 102 in Fig. 1), and wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend between the central portion and the distal portion (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Modified Fig. 9 above with Para. [0093], lines 4-5, “the transition zone 900 [comprising the conductive traces 610] is located between the transducer region 700 [comprising the transducers 210, and at the distal end of the scanner assembly 110, which is also the distal portion of the elongate member/body of the catheter 102] and the control region 800 [comprising the transducer control circuits 604, and at the proximal end of the scanner assembly 110, which is within the central portion of the elongate member/body of the catheter 102]”).

Regarding Claim 11, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein the flexible elongate member comprises a proximal portion and a distal portion (see, e.g., Fig. 1 and Modified Fig. 9 above, where the scanner assembly 110 within the elongate member/body of the catheter 102 has a proximal portion shown as the left-most end of the scanner assembly 110, and has a distal portion shown as the right-most end of the scanner assembly 110), wherein the plurality of ultrasound transducer elements (ultrasound transducers 210) are disposed at the distal portion of the flexible elongate member (see, e.g., Para. [0056], lines 6-7, “the IVUS catheter 102 includes the ultrasound scanner assembly 110 at a distal end of the device 102”; also see, e.g., Para. [0088], lines 1-2, “the transducer region 700 of the scanner contains the transducers 210” and Modified Fig. 9 above, where the transducer region 700 is shown as the right-most end/distal end of the scanner assembly 110), wherein the plurality of controllers (transducer control circuits 604) are disposed at the proximal portion of the flexible elongate member (see, e.g., Para. [0011], lines 11-14, “the ultrasound scanner assembly [110] includes: a controller portion including a plurality of transducer control circuits [604], the controller portion disposed adjacent a proximal portion of the ultrasound scanner assembly”; also see, e.g., Para. [0089], lines 4-5, “the control region 800 contains the transducer control circuits 604” and Modified Fig. 9 above, where the control region 800 is shown as the left-most end/proximal end of the scanner assembly 110), and wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend between the proximal portion and the distal portion (see, e.g., Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, and Modified Fig. 9 above with Para. [0093], lines 4-5, “the transition zone 900 [comprising the conductive traces 610] is located between the transducer region 700 [comprising the transducers 210, and at the distal end of the scanner assembly 110] and the control region 800 [comprising the transducer control circuits 604, and at the proximal end of the scanner assembly 110]”).

Regarding Claim 13, Corl modified by Rice discloses the method of Claim 12. Corl further discloses (Figs. 1 and 6-9) the method further comprising:
coupling a first end of each electrical wire of the plurality of electrical wires (conductive traces 610 of the flex circuit 606) to a first connection pad associated with a controller of the plurality of controllers (transducer control circuits 604) (see, e.g., Para. [0085], lines 3-5, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210 and provide a set of pads for connecting the conductors of cable 112” and Fig. 6, where one end of each conductive trace 610 (specifically the conductive traces 610 between the transducer control circuits 604b and the transducers 210) is coupled to one of the transducer control circuits 604b, and where a connection pad would have to be associated with and placed between the conductive trace 610 and the transducer control circuit 604b; also see, e.g., Fig. 8a and Para. [0089], lines 4-8, “the control region 800 contains the transducer control circuits 604 bonded to the flex circuit 606. In some embodiments, the control circuits 604 include contact bumps 802 coupling the control circuit to the traces of the flex circuit 606”); and 
coupling a second end of each electrical wire of the plurality of electrical wires (610) to a second connection pad associated with a transducer element of the plurality of ultrasound transducer elements (ultrasound transducers 210) (see, e.g., Para. [0085], lines 3-5, “Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210 and provide a set of pads for connecting the conductors of cable 112” and Fig. 6, where one end of each conductive trace 610 (specifically the conductive traces 610 between the transducer control circuits 604b and the transducers 210) is coupled to one of the transducer control circuits 604b, and the other opposite end of each conductive trace 610 is coupled to one of the transducers 210, and where a connection pad would have to be associated with and placed between the conductive trace 610 and the transducer 210).

Regarding Claim 14, Corl modified by Rice discloses the method of Claim 12. Corl further discloses (Figs. 1 and 6-9) the method further comprising:
dividing the plurality of electrical wires (conductive traces 610 of the flex circuit 606) into a plurality of bundles, wherein each bundle of the plurality of bundles comprises multiple electrical wires of the plurality of electrical wires (610) (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 that all connect to the same transducer control circuit 604b), 
wherein the extending the plurality of electrical wires (610) comprises extending the plurality of bundles between the plurality of ultrasound transducer elements (ultrasound transducers 210) and the plurality of controllers (transducer control circuits 604) (see, e.g., Fig. 6, and Para. [0084], lines 1-3, “the flex circuit 606 provides structural support and physically connects the transducer control circuits 604 and the transducers 210”, and Para. [0085], lines 1-4, “the flex circuit 606 further includes conductive traces 610 formed on the film layer. Conductive traces 610 carry signals between the transducer control circuits 604 and the transducers 210”, where the conductive traces 610 connect each transducer 210 to the corresponding transducer control circuit 604b and are grouped together in bundles, as shown in Fig. 6 and as described above).

Regarding Claim 15, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1 and 6-9) the method further comprising: coupling each bundle of the plurality of bundles to a separate controller of the plurality of the controllers (transducer control circuits 604) (see, e.g., Fig. 6, where the conductive traces 610 connecting each transducer 210 to the corresponding transducer control circuit 604b are grouped together in bundles, and where each bundle in the figure comprises 7 to 8 conductive traces 610 (each connected to its own corresponding transducer 210) that as a group all connect to the same transducer control circuit 604b).

Regarding Claim 16, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1 and 6-9) the method further comprising: distributing the plurality of bundles in an annular configuration within the flexible elongate member (see, e.g., Fig. 7, where the transducers 210 are shown to be configured in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be configured in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be configured in an annular configuration).

Regarding Claim 21, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl discloses (Figs. 1 and 6-9) the plurality of electrical wires (conductive traces 610 of the flex circuit 606) and the flexible tubular member (transition zone 900 of flex circuit 606), but Corl does not disclose wherein the plurality of electrical wires are spaced from the flexible tubular member.
However, in the same field of endeavor of intravascular ultrasound imaging, Rice discloses (Figs. 1-3B) wherein the plurality of electrical wires (wire bonds 225) are spaced from the member (support substrate 240) (see, e.g., Para. [0048-0050] and Figs. 3A-3B, where the wire bonds 225 are shown to be spaced from the support substrate 240). In a case where the configuration of the wire bonds 225 spaced from the member support substrate 240 as taught by Rice is provided as the configuration of the plurality of electrical wires (conductive traces 610 of the flex circuit 606 of Corl) and the flexible tubular member (transition zone 900 of flex circuit 606 of Corl), then the plurality of electrical wires can be provided as being spaced from the flexible tubular member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraluminal imaging device of Corl by including wherein the plurality of electrical wires are spaced from the flexible tubular member, as disclosed by Rice. One of ordinary skill in the art would have been motivated to make this modification in order to improve flexibility and versatility of the imaging assembly, as recognized by Rice (see, e.g., Para. [0005] and [0048]).

Regarding Claim 22, Corl modified by Rice discloses the intraluminal imaging device of Claim 1. Corl further discloses (Figs. 1 and 6-9) wherein the plurality of electrical wires (conductive traces 610 of the flex circuit 606) extend in a direction along the longitudinal axis of the flexible elongate member (see, e.g., Fig. 1, where the IVUS catheter 102 is shown to have a longitudinally-shaped elongate member as the body of the catheter 120, and where the scanner assembly 110 and the cable 112 are shown to be positioned longitudinally within the longitudinally-shaped elongate member as the body of the catheter 120, and Fig. 6, where the conductive traces 610 (within the scanner assembly 110) positioned between the transducer control circuits 604 and the transducers 210 are shown to be positioned longitudinally (i.e., the longitudinal direction is shown to be the vertical direction when viewing Fig. 6 since the cable 112 (shown to have a longitudinal shape in Fig. 1) is positioned vertically in Fig. 6); also see e.g., Fig. 9, which is the longitudinal perspective view of the ultrasound scanner assembly 110 depicted in its rolled form, where the transition zone 900 (i.e., the zone where the conductive traces 610 positioned between the transducer control circuits 604 and the transducers 210 are positioned) is shown to be located longitudinally between the transducer region 700 (i.e., the zone/region where the transducers 210 are positioned) and the control region 800 (i.e., the zone/region where the the transducer control circuits 604 are positioned)).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice), as applied to Claims 4 and 16 above, and further in view of Selmon et al. (US 6,120,516, previously cited by Examiner on 03/30/2021, hereinafter Selmon).

Regarding Claim 5, Corl modified by Rice discloses the intraluminal imaging device of Claim 4. Corl further discloses (Figs. 1 and 6-9) wherein the intraluminal imaging device (IVUS catheter 102) further comprises a wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102), wherein the wire (118) is positioned between the plurality of bundles within the flexible elongate member (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration; then see, e.g., Para. [0088], lines 20-21, “The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire”, where the guide wire 118 of Fig. 1 would pass through the lumen region 710 of Fig. 7, therefore, the guide wire 118 within the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).
Corl modified by Rice does not disclose wherein the device further comprises specifically a steering wire configured to deflect a distal portion of the flexible elongate member, wherein the steering wire is positioned within the flexible elongate member.
However, in the same field of endeavor of intravascular catheter systems for imaging, Selmon discloses (Figs. 1-3) an intraluminal imaging device (intravascular catheter system 40) (see, e.g., Abstract, Fig. 1, and Col. 7, lines 28-64 and Col. 8, lines 1-31) comprising a steering wire (pulling wire 156 within lumen 56) configured to deflect a distal portion of a flexible elongate member (elongated flexible intravascular catheter shaft 50), wherein the steering wire (156) is positioned within the flexible elongate member (50) (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3, “In another exemplary, a steering apparatus is disposed within the catheter shaft and includes at least one wire attached at the distal end of the catheter shaft or of a steering shaft disposed in a lumen of the catheter shaft. When the wire is pulled, the distal end of the catheter shaft or steering shaft or both, as the case may be, is urged in the desired direction”; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-9, “Referring again to FIG. 1, there is shown a steering apparatus 150 disposed within the catheter shaft for guiding the working element and imaging member within the artery. Referring now to FIG. 2, the steering apparatus comprises at least one pulling wire 156 disposed in at least one lumen 56 of the catheter shaft. Referring to FIG. 3, the pulling wire has a proximal end 158 manipulable from the proximal end of the catheter shaft and a distal end 160 fixed in the distal end zone 64 of the catheter shaft at some radius from the longitudinal axis thereof, so that, when pulled, the wire urges or bends the distal end of the catheter shaft radially (i.e., deviating from the longitudinal axis of the steering shaft)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the intraluminal imaging device of Corl modified by Rice by including that the device further comprises a steering wire configured to deflect a distal portion of the flexible elongate member, as disclosed by Selmon. One of ordinary skill in the art would have been motivated to make this modification in order to provide steering control and manipulation of the catheter for accurate and effective desired movement of the catheter, as recognized by Selmon (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-12; also see, e.g., Col. 9, lines 3-21).

Regarding Claim 17, Corl modified by Rice discloses the method of Claim 16. Corl further discloses (Figs. 1 and 6-9) the method further comprising: extending a wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged” and Fig. 1, where the guide wire 118 and guide wire exit port 116 are shown to be within the lumen of the elongate member/body of the catheter 102) within the flexible elongate member between the plurality of bundles (see, e.g., Fig. 7 and Fig. 8a, where the transducers 210 and the transducer control circuits 604 are all shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration with the lumen region 710 in the center of the annular configurations, and where, as described above in the rejection of Claim 4, the plurality of bundles are also configured to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration; then see, e.g., Para. [0088], lines 20-21, “The lumen region 710 inside the ferrule 708 is open to allow the scanner 110 to be advanced over a guide wire”, where the guide wire 118 of Fig. 1 would pass through the lumen region 710 of Fig. 7, therefore, the guide wire 118 within the lumen region 710 must also be positioned between the plurality of bundles in the center of the bundles’ annular configuration).
Corl modified by Rice does not disclose wherein the method further comprises extending specifically a steering wire configured to deflect a distal portion of the flexible elongate member within the flexible elongate member.
However, in the same field of endeavor of intravascular catheter systems for imaging, Selmon discloses (Figs. 1-3) a method of assembling an intraluminal imaging device (intravascular catheter system 40) (see, e.g., Abstract, Fig. 1, and Col. 7, lines 28-64 and Col. 8, lines 1-31) comprising extending a steering wire (pulling wire 156 within lumen 56) configured to deflect a distal portion of a flexible elongate member (elongated flexible intravascular catheter shaft 50) within the flexible elongate member (50) (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3, “In another exemplary, a steering apparatus is disposed within the catheter shaft and includes at least one wire attached at the distal end of the catheter shaft or of a steering shaft disposed in a lumen of the catheter shaft. When the wire is pulled, the distal end of the catheter shaft or steering shaft or both, as the case may be, is urged in the desired direction”; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-9, “Referring again to FIG. 1, there is shown a steering apparatus 150 disposed within the catheter shaft for guiding the working element and imaging member within the artery. Referring now to FIG. 2, the steering apparatus comprises at least one pulling wire 156 disposed in at least one lumen 56 of the catheter shaft. Referring to FIG. 3, the pulling wire has a proximal end 158 manipulable from the proximal end of the catheter shaft and a distal end 160 fixed in the distal end zone 64 of the catheter shaft at some radius from the longitudinal axis thereof, so that, when pulled, the wire urges or bends the distal end of the catheter shaft radially (i.e., deviating from the longitudinal axis of the steering shaft)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Corl modified by Rice by including that the method further comprises extending a steering wire configured to deflect a distal portion of the flexible elongate member, as disclosed by Selmon. One of ordinary skill in the art would have been motivated to make this modification in order to provide steering control and manipulation of the catheter for accurate and effective desired movement of the catheter, as recognized by Selmon (see, e.g., Col. 4, lines 62-65 and Col. 5, lines 1-3; also see, e.g., Col. 7, lines 61-64 and Col. 8, lines 1-12; also see, e.g., Col. 9, lines 3-21).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2014/0187960 A1, cited on the Applicant’s IDS filed 07/30/2019, hereinafter Corl) in view of Rice (US 2014/0257107 A1, previously cited by Examiner on 03/30/2021, hereinafter Rice), as applied to Claim 14 above, and further in view of Hossack et al. (US 2013/0331706 A1, previously cited by Examiner on 03/30/2021, hereinafter Hossack).

Regarding Claim 18, Corl modified by Rice discloses the method of Claim 14. Corl further discloses (Figs. 1 and 6-9) the method further comprising: positioning the plurality of bundles within the flexible elongate member (see, e.g., Fig. 6, where the plurality of bundles comprising the conductive traces 610 that extend between the transducers 210 and the transducer control circuits 604b are shown to be within the scanner assembly 110, and Fig. 1, where the scanner assembly 110 is shown to be within the catheter’s body/elongate member; also see, e.g., Fig. 7, where the transducers 210 are shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, and Fig. 8a, where the transducer control circuits 604 are also shown to be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration, therefore, because each transducer 210 is connected to the corresponding transducer control circuit 604 via a conductive trace 610 within one of the bundles, and because the transducers 210 and the transducer control circuits 604 are configured in annular configurations, the plurality of bundles must also be spaced around the circumference of the catheter’s body (the elongate member) in an annular configuration).
Corl modified by Rice does not disclose wherein the method further comprises positioning the plurality of bundles specifically in a clustered configuration within the flexible elongate member at a first side offset from the longitudinal axis.
However, in the same field of endeavor of intravascular ultrasound imaging, Hossack discloses (Figs. 2-6) a method of assembling an intraluminal imaging device (IVUS catheter system 200) (see, e.g., Abstract and Para. [0033-0042]), comprising positioning the plurality of bundles (leads of the electrical cable 208 within the imaging core 202) (see, e.g., Para. [0033], lines 11-24, “the catheter system 200 includes an imaging core 202. The imaging core 202 includes a flexible drive shaft 204 which may be formed from two or more layers of counter wound stainless steel wires, welded or otherwise secured to a transducer housing 206 such that rotation of the flexible drive shaft 204 imparts rotation to the housing 206. An electrical cable 208 with optional shielding 210 extends through an inner lumen 212 of the flexible drive shaft 204. The cable 208 further extends past the distal end of the drive shaft 204, through an angled neck 214. The leads of the cable 208 are soldered, welded, or otherwise electrically coupled to a transducer subassembly 216. The proximal end of the cable 208 terminates in a series of rings for electrical interface with an interface module through a hub”) in a clustered configuration within the flexible elongate member (flexible elongated sheath 300) at a first side offset from the longitudinal axis (see, e.g., Para. [0040], lines 1-3, “The imaging core 202, including transducer housing 206 and transducer subassembly 216 [and including the electrical cable 208 within the imaging core 202] are inserted into and rotate within the lumen 304” and Fig. 4, where imaging core 202 within the lumen 304 is on one side of the sheath 300 and is offset from the center longitudinal axis of the sheath 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Corl modified by Rice by including that the method further comprises positioning the plurality of bundles in a clustered configuration within the flexible elongate member at a first side offset from the longitudinal axis, as disclosed by Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to assemble the most efficient catheter device when the device comprises both an imaging device and a guide wire/therapeutic device, as recognized by Hossack (see, e.g., Para. [0039-0042]).

Regarding Claim 19, Corl modified by Rice and Hossack discloses the method of Claim 18. Corl further discloses (Figs. 1 and 6-9) the method further comprising: extending at least one of a guide wire (guide wire 118) (see, e.g., Para. [0056], lines 12-19, “the IVUS catheter 102 further includes a guide wire exit port 116. Accordingly, in some instances the IVUS catheter is a rapid-exchange catheter. The guide wire exit port 116 allows a guide wire 118 to be inserted towards the distal end in order to direct the device 102 through a vessel 120. Vessel 120 represents fluid filled or surrounded structures, both natural and man-made, within a living body that may be imaged”) or a therapeutic device (inflatable balloon portion 122) (see, e.g., Para. [0056], lines 29-32, “the IVUS catheter 102 also includes an inflatable balloon portion 122 near the distal tip. The balloon portion 122 is open to a lumen that travels along the length of the IVUS catheter and ends in an inflation port” and Para. [0115], lines 30-35, “the device 102 includes an inflatable balloon portion 122. As part of a treatment procedure, the device may be positioned adjacent to a stenosis (narrow segment) or an obstructing plaque within the vascular structure 120 and inflated in an attempt to widen the restricted area of the vascular structure 120”) within the flexible elongate member (see, e.g., Fig. 1, where the guide wire 118 and the inflatable balloon portion 122 are both shown to be within the elongate member/body of the catheter device 102).
Corl modified by Rice does not disclose wherein the method further comprises extending at least one of a guide wire or a therapeutic device within the flexible elongate member specifically on a second side opposite the first side.
However, in the same field of endeavor of intravascular ultrasound imaging, Hossack discloses (Figs. 2-6) a method of assembling an intraluminal imaging device (IVUS catheter system 200) (see, e.g., Abstract and Para. [0033-0042]) comprising extending at least one of a guide wire (guide wire 350) (see, e.g., Para. [0042], lines 1-3, “FIG. 6 illustrates the imaging core 202 assembled within the sheath 300, with a guide wire 350 extending from the lumen 308 of the sheath”) or a therapeutic device (see, e.g., Para. [0041], lines 4-6, “The lumen 308 may be sized to receive a guide wire 350 (See FIG. 6) or a wire for conducting a therapeutic procedure”) within the flexible elongate member (flexible elongated sheath 300) on a second side opposite the first side (see, e.g., Figs. 4-6, where the imaging core 202 is within the lumen 304 of the sheath 300, as described above in the rejection of Claim 18, and where the guide wire 350 or the wire for therapeutic procedures is within the lumen 308 of the sheath 300, which is on a second opposite side of the sheath 300 compared to the first side of the sheath 300 containing the lumen 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Corl modified by Rice and Hossack by including that the method further comprises extending at least one of a guide wire or a therapeutic device within the flexible elongate member on a second side opposite the first side, as disclosed by Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to assemble the most efficient catheter device when the device comprises both an imaging device and a guide wire/therapeutic device, as recognized by Hossack (see, e.g., Para. [0039-0042]).


Response to Arguments
Applicant’s arguments, see Page 8 of Remarks, filed 06/13/2022, with respect to the claim objection, have been fully considered and are persuasive. Therefore, the claim objection as previously set forth in the Non-Final Rejection mailed 03/14/2022 has been withdrawn.

Applicant's arguments, see Pages 8-12 of Remarks, filed 06/13/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Corl (US 2014/0187960 A1) and Rice (US 2014/0257107 A1), Applicant argues that Corl and Rice, even when combined, do not disclose or suggest all of the recited features of amended independent Claim 1, as well as the similar features recited in independent Claims 12 and 20. Specifically, Applicant argues that Corl and Rice, alone or in combination, do not disclose or suggest “a first flexible substrate positioned around the longitudinal axis of the flexible elongate member, wherein the plurality of ultrasound transducer elements are disposed on the first flexible substrate”, “a flexible tubular member disposed between the plurality of controllers and the first flexible substrate such that the flexible tubular member is separate from the first flexible substrate”, “a plurality of electrical wires separate from the first flexible substrate, extending between the plurality of the ultrasound transducer elements and the plurality of controllers”, and “wherein the plurality of electrical wires are disposed inside of a space defined by the flexible tubular member” (emphasis added) as recited in amended independent Claim 1.
Examiner disagrees and emphasizes that Corl modified by Rice does disclose each and every feature of Claim 1. Specifically, Examiner emphasizes that Rice discloses (Figs. 1-3B) an intraluminal imaging device (IVUS catheter 102) (see, e.g., Fig. 1 and Para. [0038-0041]), wherein the plurality of electrical wires (wire bonds 225) are separate from the first flexible substrate (micro-substrate 200) (see, e.g., Para. [0045-0050] and Figs. 2-3A, where the wire bonds 225 are shown to be separate components from the micro-substrate 200 and only connected to the micro-substrate 200 through bonding pads 230), and wherein the member (support substrate 240) is separate from the first flexible substrate (200) (see, e.g., Para. [0050], lines 4-9, “a support substrate 240 (also referred to as a supporting backing component) is attached to the substrates 200 and 201. As shown in FIG. 3B, the support substrate 240 supports the bottom sides of the substrates 200-201. Alternatively stated, the substrates 201-200 are disposed over or on the support substrate 240” and Fig. 3A, where the support substrate 240 is shown to be separate from the first flexible substrate/micro-substrate 200). In a case where the configuration of the support substrate 240 separate from the micro-substrate 200 as taught by Rice is provided as the configuration of the flexible tubular member (transition zone 900 of flex circuit 606 of Corl) and the first flexible substrate (transducer region 700 of flex circuit 606 of Corl), then the flexible tubular member can be provided as being separate from the first flexible substrate. Therefore, the combination of Corl and Rice discloses each and every limitation of amended independent Claim 1, as well as the similar features recited in independent Claims 12 and 20 for the same reasons as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793